                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION
 UNITED STATES OF AMERICA,                        )
                                                  )
                               Plaintiff,         )
                                                  )
                      v.                          )   Case No. 16-00358-01-CR-W-DGK
                                                  )
 CHRIS D. PAGE,                                   )
                                                  )
                               Defendant.         )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On July 17, 2019, the Grand Jury returned a three-count Superseding
Indictment charging Defendant Chris D. Page, with three counts of being a felon in possession of a
firearm and ammunition.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Sean T. Foley and Gregg Coonrod
     Case Agent: Frank Rorabaugh
     Defense: Patrick James O'Connor

OUTSTANDING MOTIONS: No pending motions.


TRIAL WITNESSES:
     Government: 2-3 with stipulations; 5 without stipulations
     Defendants: less than 5 witness, including the Defendant

TRIAL EXHIBITS
     Government: approximately 45 exhibits
     Defendant: less than 15 exhibits

DEFENSES: General denial
POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2 days total
     Government’s case including jury selection: 1 to 1½ days
     Defense case: ½ day

STIPULATIONS: Possible stipulations as to interstate nexus, felony status stipulation, admission
of exhibits, and chain of custody.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List (per the Scheduling and Trial Order, all Witness and Exhibit
       Lists were due thirty days prior to trial)

                Government: Proposed Exhibit List and Proposed Witness List filed August 22,
               2019. Updated Lists due on or before September 10, 2019.

                Defense: (none filed) Due on or before September 10, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, September
       18, 2019.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before September 18, 2019.

TRIAL SETTING: Criminal jury trial docket set for September 23, 2019.

       Please note: Government requests the first week, to which Defendant does not object.
       However, either week will work for both parties.


       IT IS SO ORDERED.



                                                      /s/ Lajuana M. Counts
                                                     Lajuana M. Counts
                                                     United States Magistrate Judge
